Case 1:18-cv-03335-WTL-MJD Document 1 Filed 10/30/18 Page 1 of 8 PageID #: 1



                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


 DAVID J. GOEHST,
                                                            CIVIL COMPLAINT
              Plaintiff,

 v.                                                      CASE NO. 1:18-cv-03335

 PAYPAL, INC.,
                                                       DEMAND FOR JURY TRIAL
              Defendant.


                                          COMPLAINT

         NOW comes DAVID J. GOEHST (“Plaintiff”), by and through his attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of PAYPAL, INC. (“Defendant”),

as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. §227 et seq., and the Bankruptcy Discharge Injunction (“Discharge

Injunction”) pursuant to 11 U.S.C. § 524, for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1367, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Indiana and a substantial portion the events or omissions giving rise to

the claims occurred within the Southern District of Indiana.



                                                 1
Case 1:18-cv-03335-WTL-MJD Document 1 Filed 10/30/18 Page 2 of 8 PageID #: 2



                                            PARTIES

   4. Plaintiff is a natural person over 18 years-of-age residing in Howard County, Indiana,

which is located within the Southern District of Indiana.

   5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

   6. Defendant is corporation organized under the laws of the state of Delaware that processes

online money transfers. Defendant’s registered agent is The Corporation Trust Company, located

at 1209 Orange Street, Wilmington, Delaware 19801.

   7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                         BANKRUPTCY CASE

   9. Several years ago, Plaintiff utilized Defendant’s services to transfer money electronically.

   10. Plaintiff was unable to keep up with timely payments in connection with his account with

Defendant, thus he incurred debt (“subject debt”).

   11. Due to financial hardship, on February 15, 2016, Plaintiff filed a Chapter 7 bankruptcy

petition in the United States Bankruptcy Court, Southern District of Indiana, Case Number 16-

00737-RLM-7 (“bankruptcy”).

   12. Schedule E/F of the bankruptcy petition contained the subject debt, and further listed

Defendant as an entity to be provided with notice regarding the subject debt.

   13. On February 15, 2016, the Bankruptcy Noticing Center (“BNC”) served Defendant with

notice of Plaintiff’s Chapter 7 Bankruptcy Case, Meeting of Creditors, & Deadlines.




                                                2
Case 1:18-cv-03335-WTL-MJD Document 1 Filed 10/30/18 Page 3 of 8 PageID #: 3



   14. On May 14, 2016, the Bankruptcy Court entered an Order of Discharge in Plaintiff’s

bankruptcy case of all dischargeable debts, including the subject debt.

   15. The Order of Discharge expressly stated:

            “This discharge prohibits any attempt to collect form the debtor a debt that has
            been discharged. For example, a creditor is not permitted to contact a debtor by
            mail, phone, or otherwise, to file or continue a lawsuit, to attach wages or other
            property, or to take any other action to collect a discharged debt from the debtor
            . . . A creditor who violates this order can be required to pay damages and
            attorney’s fees to the debtor.”

   16. Defendant was served with the Order of Discharge on May 14, 2016.

   17. Pursuant to 11 U.S.C. §524, the Order of Discharge invoked the protections of the

discharge injunction, prohibiting any acts to collect upon the subject debt by Defendant.

   18. Plaintiff’s personal liability on the subject debt was extinguished via his bankruptcy

discharge, thus terminating any business and contractual relationship Plaintiff may have had with

Defendant or any subsequent owners of the subject debt.

                         DEFENDANT’S POST-DISCHARGE COMMUNICATIONS

   19. On or around October 8, 2018, Plaintiff began receiving calls to his cellular phone, (765)

XXX-7205, from Defendant seeking to collect on the subject debt.

   20. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in 7205. Plaintiff is and has always been financially

responsible for the cellular phone and its services.

   21. Defendant mainly uses the phone number (877) 981-2152 when placing phone calls to

Plaintiff’s cellular phone.

   22. Upon information and belief, the above-referenced phone number is regularly utilized by

Defendant during its debt collection activity.




                                                    3
Case 1:18-cv-03335-WTL-MJD Document 1 Filed 10/30/18 Page 4 of 8 PageID #: 4



   23. During answered calls, Plaintiff was subjected to a noticeable pause, having to say “hello”

several times, before being connected to a live representative.

   24. Accordingly, Plaintiff informed Defendant that the subject debt was discharged through

bankruptcy and demanded that Defendant cease contacting him.

   25. On at least one occasion, Defendant informed Plaintiff that it was using an “auto-dialer”

to contact him.

   26. On at least one occasion, Defendant told Plaintiff that it would remove his account from

collections because it recognized that the subject debt was discharged through bankruptcy.

   27. Despite Plaintiff’s pleas and Defendant’s promise to remove his account from collections,

Defendant has placed not less than 30 phone calls to Plaintiff’s cellular phone after the subject

debt had been discharged and up until the filing of the instant action.

                                              DAMAGES

   28. Plaintiff suffered from emotional distress due to Defendant’s unlawful attempts to collect

the discharged subject debt as he was led to believe that his bankruptcy had no legal effect. The

phone calls were highly confusing to Plaintiff.

   29. Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful attempts to

collect the discharged subject debt.

   30. Concerned about the violations of his rights and protections afforded by his bankruptcy

discharge, Plaintiff sought the assistance of counsel to ensure that Defendant’s collection efforts

ceased.

          COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   31. Plaintiff repeats and realleges paragraphs 1 through 30 as though fully set forth herein.




                                                  4
Case 1:18-cv-03335-WTL-MJD Document 1 Filed 10/30/18 Page 5 of 8 PageID #: 5



   32. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) without their consent.

   33. The TCPA, pursuant to 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment which has

the capacity...to store or produce telephone numbers to be called, using a random or sequential

number generator; and to dial such numbers.”

   34. Defendant used an ATDS in connection with its communications directed towards

Plaintiff. The noticeable pause, lasting several seconds in length, which Plaintiff experiences

during answered calls before being connected to a live representative of Defendant is instructive

that an ATDS was being used. Similarly, the frequency and nature of Defendant’s calls strongly

suggests that an ATDS is being utilized. Moreover, Defendant was using an ATDS based on its

admission to Plaintiff that it was using an “auto-dialer” to contact him.

   35. Defendant violated the TCPA by placing phone calls to Plaintiff’s cellular phone using

an ATDS without his consent. Defendant never had consent to contact Plaintiff as the subject debt

was discharged in Plaintiff’s bankruptcy, for which Defendant received notice. In addition, any

consent that Plaintiff may have given to Defendant was specifically revoked by Plaintiff’s demands

that it cease contacting him.

   36. The calls placed by Defendant to Plaintiff were regarding business transactions and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   37. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C). Ceaselessly contacting an individual is willful and

knowing behavior, especially since Plaintiff notified Defendant multiple times to stop contacting



                                                 5
Case 1:18-cv-03335-WTL-MJD Document 1 Filed 10/30/18 Page 6 of 8 PageID #: 6



him. Defendant was notified of the subject debt being discharged in Plaintiff’s bankruptcy.

Moreover, Plaintiff notified Defendant to stop contacting him. Defendant did not have a legal

right to contact Plaintiff, but its conduct exemplifies that Defendant will attempt to extract payment

out of innocent consumers.

   WHEREFORE, Plaintiff, DAVID J. GOEHST, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Enjoining Defendant from placing any more phone calls to Plaintiff’s cellular phone;

   c. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   d. Awarding Plaintiff costs and reasonable attorney fees; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.

                     COUNT II – VIOLATIONS OF THE DISCHARGE INJUNCTION

   38. Plaintiff restates and realleges paragraphs 1 through 37 as though fully set forth herein.

       a. Section 11 U.S.C. § 524(a)(2)

   39. Pursuant to 11 U.S.C. § 524(a)(2), a discharge order “operates as an injunction” against

acts to collect discharged debts.

   40. “Section 524(a)(2) enjoins an act to collect a discharged debt, so a creditor that attempts to

collect a discharged debt is in contempt of the bankruptcy court that issued the order of discharge.”

Cox v. Zale Delaware, Inc., 239 F.3d 910, 915 (7th Cir. 2001).

   41. Punitive damages may be awarded for violations of the bankruptcy discharge, and are

especially appropriate when a party acts in “clear disregard and disrespect of the bankruptcy laws.”

In re Vazquez, 221 B.R. 222, 231 (Bankr. N.D. Ill. 1998). Punitive damages of four to ten times



                                                  6
Case 1:18-cv-03335-WTL-MJD Document 1 Filed 10/30/18 Page 7 of 8 PageID #: 7



the amount of compensatory damages may be appropriate for willful violations of the bankruptcy

injunction. Id.

        b. Defendant’s conduct was perpetual, willful, and wanton

    42. Defendant violated the discharge injunction by willfully attempting to collect the subject

debt with actual notice of Plaintiff’s bankruptcy and the discharged status of the subject debt.

    43. Defendant received written notice of Plaintiff’s bankruptcy discharge by the BNC.

    44. Defendant then attempted to unlawfully collect upon the discharged subject debt by placing

collection calls to Plaintiff’s cellular phone.

    45. Defendant should have implemented procedures and trained its employees in order to

discourage and also prevent willful and wanton violations of the Bankruptcy Code.

    46. Defendant’s conduct demonstrates that it has no such system in place to protect the rights

of innocent consumers under the protection of the Bankruptcy Code.

    47. Based on the broad language of the Bankruptcy Code, Defendant willfully sought to collect

a debt from Plaintiff in violation of the discharge injunction, thus warranting sanctions and punitive

damages to deter future conduct of a similar nature.

    WHEREFORE, Plaintiff, DAVID J. GOEHST, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

    a. Hold Defendant in civil contempt of the Order of Discharge pursuant to 11 U.S.C. §§ 524
       and 105;

    b. Order Defendant to pay Plaintiff for his actual damages, in an amount to be determined
       by the Court, as a result of the civil contempt of the Order of Discharge pursuant to 11
       U.S.C. §§ 524 and 105;

    c. Order Defendant to pay punitive damages, in an amount to be determined by the Court,
       for the civil contempt of the Order of Discharge pursuant to 11 U.S.C. §§ 524 and 105;

    d. Order Defendant to pay Plaintiff his reasonable legal fees and expenses for violations of
       the Order of Discharge pursuant to 11 U.S.C. §§ 524 and 105; and

                                                  7
Case 1:18-cv-03335-WTL-MJD Document 1 Filed 10/30/18 Page 8 of 8 PageID #: 8




   e. Provide such other and further relief as the Court may deem just and proper.


Dated: October 30, 2018                            Respectfully submitted,

s/ Nathan C. Volheim                               s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                   Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                              Counsel for Plaintiff
Admitted in the Southern District of Indiana       Admitted in the Southern District of Indiana
Sulaiman Law Group, Ltd.                           Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                            Lombard, Illinois 60148
(630) 568-3056 (phone)                             (630) 581-5858 (phone)
(630) 575-8188 (fax)                               (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                           thatz@sulaimanlaw.com




                                               8
